        Case 4:19-cv-00028-BMM Document 74 Filed 12/20/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL NETWORK
and NORTH COAST RIVERS ALLIANCE,

         Plaintiffs,                                      CV-19-28-GF-BMM

  v.

PRESIDENT DONALD J. TRUMP, et al.,

         Defendants,                                             ORDER

  and

TC ENERGY CORPORATION, et al.,

         Defendant-Intervenors.


       The Court requests additional briefing on each of the following eight issues:

 1. As related to the scope of President Trump’s March 29, 2019 Memorandum
    “Authorizing TransCanada Keystone Pipeline, L.P., To Construct, Connect,
    Operate, and Maintain Pipeline Facilities at the International Boundary
    Between the United States and Canada,” see 84 Fed. Reg. 13101-03:

          a. Address whether the permit authorizes only the 1.2 mile border
             facility and provide supporting authority; and

          b. Address separately whether the permit authorizes the entire Keystone
             XL Pipeline project and provide supporting authority.

 2. As related to the separation of powers,

          a. Address whether the power to issue permits for cross-border pipeline
             facilities falls under the President’s foreign affairs or Commander-in-
        Case 4:19-cv-00028-BMM Document 74 Filed 12/20/19 Page 2 of 2



            Chief powers;

         b. Address separately whether the power to regulate cross-border
            pipelines falls under Congress’ foreign commerce clause powers;

         c. How the political branches historically have addressed the question of
            authority over cross-border pipeline facilities;

         d. Whether those historical practices weigh in favor of ruling that the
            power to deal with cross-border pipeline facilities falls under the
            President’s or Congress’ powers; and

         e. Whether the President may issue cross-border pipeline permits even if
            Congress has the power to regulate cross-border pipelines under the
            Foreign Commerce Clause.

   3. The question of TC Energy’s assertion that Plaintiffs’ theory of
      constitutional invalidity would be self-defeating because TC Energy could
      construct the pipeline without a permit if the President lacks the authority to
      grant a cross-border pipeline facility permitting, as long as TC Energy
      obtains the requisite permits and authorizations under other federal laws.
      (See Doc. 33 at 23.)

The Court encourages the parties to address separately each question presented.

      It is hereby ORDERED that Plaintiffs, Federal Defendants, and TC Energy

shall submit simultaneous briefing, not to exceed 10,000 words/pages, on the

above-listed issues on or before January 24, 2020. The parties may file

simultaneous response briefs, not to exceed 5,000 words/pages, on or before

February 14, 2020.

      DATED this 20th day of December, 2019.
